DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 and 35-37 are pending as of the amendment of 4/13/20, and are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the hydrogel" in Claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10, 14, 15, 18-22, 26, 29, 30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 of copending Application No. 15/736,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: the reference teaches a chimeric FasL-SA/Avidin decorating biotinylated cells (e.g., Claim 12).
Claims 6 and 7: the reference also teaches coadministrations with rapamycin or cyclophosphamide (e.g., Claim 19).  Thus, it would have been obvious to make the composition, the Artisan would do so to perform one single administration.  The Artisan would expect success, as the components are utilized for art-recognized purposes.
Claim 8: graft cells are taught for the same (e.g., Claim 20).
Claim 10: inducing immune tolerance is taught (e.g., Claims 18-20 and 22).
Claim 14: tolerance against graft is taught (e.g., Claim 20).
Claim 15: the allograft cells are taught (e.g., Claim 20).
Claim 18: several of the same cell types are taught (e.g., Claim 22).
Claim 19: Claims 17 and 19 teach treating diabetes type I.
Claim 20: islet cells are taught (e.g., Claim 19).
Claim 21: allograft rejection prevention is taught (e.g., Claim 20).
Claim 22: allograft donor is taught (e.g., Claim 21).
Claims 26: autograft rejection prevention is taught (e.g., Claim 22).
Claim 29: preventing/treating autoimmunity is taught (e.g., Claim 22).
Claim 30: cells presenting the autoantigen are taught (e.g., Claim 22).
Claim 32: treatment of humans for diabetes type I is well known, and thus, human is obvious.
Thus, in light of the claims of the reference, it would have been obvious to make the invention.  The Artisan would do so and expect success, as it is claimed and well known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,076,096. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1: patent claim 1 teaches decorating a cell with biotin, then binding Fas-SA/Avidin to the cell surface.
	Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so and expect success, as it is claimed.

Claims 1, 10, 19, 20-24, 29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,551,494. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Claim 1 of the patent teaches a FasL.ligand, linked to a binding pair of avidin or streptavidin, which is then bound to a biotinylated solid matrix, or to a biotinylated effector cell.
Claim 10: induction of immune tolerance is taught by administration of the same (e.g., Claim 20.
Claim 19: diabetes is taught (e.g., Claim 19).
Claim 20: administration of islet cells is taught (e.g., Claim 10).
Claims 21-24: allograft and xenograft tissue are taught (e.g., Claim 18).
Claim 29: autoimmunity is taught (e.g., Claim 18).
Claim 35: the binding is taught in the claim so it must happen this way (e.g., Claim 1).
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so and expect success, as it is claimed.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,927,602. Although the claims at issue are not identical, they are not patentably distinct from each other because:
(it should be noted that the methods are restricted from the compositions, and thus, restrictions crossing to methods are disallowed.)
Claim 1: the patent claims a chimeric FasL-SA/avidin bound to a biotin decorated cell (e.g., Claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, and 13-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are generic for how the FasL protein is displayed on the biomaterial.  Claims 3-5, 11-12, and 35-37 make clear that the display is by a biotin – avidin/streptavidin non-covalent linkage, thereby indicating the linkage is generic in the rejected claims.  
	The specification makes clear that the purpose of the FasL protein, is to provide for immunotolerance by way of apoptosis of activated T cells.  Further, direct covalent coupling eliminates such apoptotic activity (paragraph 94).  In addition, the localization is deemed to provide for minimization of systemic effects if the ligand is not bound to the hydrogel (e.g., paragraph 96).  From this, we see that the approach is designed to be bound to the biomaterial, to thereby provide for localized effects, without systemic risk, while also being able to be released at the site, without covalent bonding.
	However, the specification also states that the intent is to display the FasL by any suitable means, which is meant to include conjugation, binding molecules, cross-linking, etc. (paragraph 56).  They may also be tethered via another molecule (including biotin, aptamers, antibodies, etc.), and entrapped (Id.).
	We know from the examples that covalent binding is not effective, because it ablates the action of the FasL.  We also do not know what the structure is that is required to allow for cross-linking to work. On the other hand, it is also admitted that the art is well known for binding partners like avidin/streptavidin – biotin, and for antibody binding to molecules.
	The Art does not provide more.  
	Thus, the Artisan would not have understood Applicant to have been in possession of more than tethering through binding partners, including avidin/streptavidin – biotin.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, 14-32, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims are generic for the FasL ligand, which is not matrix metalloproteinase resistant, as indicated by dependent claims 5, 13, and 27.
The FasL is taught in the specification to be required for apoptosis of activated T cells (e.g., paragraph 92).  This allows for long-term allograft acceptance via immunosuppression, as taught in the specification (e.g., Id.).  However, FasL only contributes to activation-induced cell death and tolerance, in its membrane-bound, oligomeric form, and MMPs cleave FasL into the extracellular form that inhibits the apoptosis, and acts as chemoattractant for neutrophils, accelerating the destruction of allografts (e.g., paragraph 86).
The art teaches the same (e.g., O’Reilly, et al. (2009) “Membrane-bound Fas ligand only is essential for Fas-induced apoptosis”, Nature, 461(7264): 659-63, TITLE).
Thus, the Artisan would not have understood Applicant to have been in possession of MMP-labile forms, as these would be cleaved by matrix metalloproteinases and work opposite their intended use by stopping immunosuppression and increasing neutrophil infiltration to destroy the graft tissue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 13-16, 19-22, 32, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yolcu, et al. (2011) “Pancreatic Islets Engineered with SA-FasL Protein Establish Robust Localized Tolerance by Inducing Regulatory T Cells in Mice”, The Journal of Immunology, 187: 5901-09 (cited by Applicant in the IDS of 6/10/20, document B4).
Claim 1: Yolcu teaches pancreatic islets, modified with biotin and bound to SA-FasL (ABSTRACT).
Claims 6-7: Yolcu teaches injection of the cells, with rapamycin, and thus, the composition is taught (e.g., p. 5902, col. 1, paragraph titled “Islet Transplantation”).
	Claim 8: the biomaterial is a graft cell.
	Claim 10: the steps were performed and induced tolerance (e.g., ABSTRACT).
	Claim 13: the FasL moiety is MMP resistant (e.g., p. 5907, col. 2, last paragraph).
	Claim 14: because the transplant induces tolerance, it needed such in order to avoid immune reaction that kills the transplanted cell.
	Claim 15: the cell is administered.
	Claim 16: the biomaterial comprises the graft cells.
	Claim 19: the mice were treated with streptazotocin, which produces a model of diabetes type I (e.g., p. 5902, col. 1, paragraph labeled “Islet transplantation”).
	Claim 20: the mice are administered the islet cells (Id.).
	Claim 21-22: the graft is an allograft (p. 5902, col. 1).
	Claim 32: the subjects are mice (e.g., ABSTRACT).
	Claim 35: cells were biotinylated and decorated with SA-FasL (e.g., p. 5902, col. 1, paragraph labeled “Pancreatic islet isolation and engineering with SA-FasL”).
	Claim 37 the SA-FasL is lacking MMP sites (e.g., e.g., p. 5907, col. 2, last paragraph).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 13-16, 18, 32, 35, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yolcu, et al. (2002) “Cell Membrane Modification for Rapid Display of Proteins as a Novel Means of Immunomodulation: FasL-Decorated Cells Prevent Islet Graft Rejection”, Immunity, 17: 795-808 (cited by Applicant, IDS of 6/10/20, document B3).
Claim 1: Yolcu teaches biotin-modified spleenocytes, which were bound by SA-FasL (p. 796, last paragraph).
Claim 8: the spleenocytes are the biomaterial.
Claim 10: the allogenic transplantation of such splenocytes prevented islet rejection (e.g., p. 801, paragraph bridging columns).
Claim 13: the FasL is MMP resistant (e.g., p. 796, col. 1, paragraph 2).
Claim 14: the splenocytes prevent islet rejection in mice (e.g., 801, paragraph bridging).
Claim 15: the splenocytes and islet cells are administered (e.g., Id.).
Claim 16: the islets are cotransplanted.
Claim 18: spelnocytes are utilized).
Claim 32: mice are treated.
Claims 35 and 37: the cells biotinylated, followed by SA-FasL linking (e.g., pp. 796-97).

Art Made of Record
	Headen, et al. (2018) “Local Immunomodulation with Fas ligand-engineered biomaterials achieves allogeneic islet graft acceptance”, Nature Materials, 17: 732-39, is made of record.  The disclosure is essentially the same as the present Application.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633